MEMORANDUM **
Ghazi Almashleh appeals the 108-month sentence imposed following his guilty-plea conviction for conspiracy to aid in the manufacture of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 846 and 18 U.S.C. § 2.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
All pending motions are denied as moot.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.